Citation Nr: 0012726	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney R. Edward Bates


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied the veteran's claim for 
TDIU.  The case came before the Board twice previously.  It 
was remanded to the RO in October 1998 for the issuance of a 
Statement of the Case (SOC), to which the veteran filed a 
timely substantive appeal.  The Board remanded the case again 
in March 2000 for the RO to consider additional evidence and, 
if continuing to deny the claim, to issue a Supplemental 
Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD), with a 30 percent rating, residuals of a 
right thigh wound with fracture of the femur, with a 30 
percent rating, and noncompensable residuals of serum 
hepatitis; with the total combined disability rating of 50 
percent.

2.  The veteran has a high school general equivalency diploma 
(GED) and one year of college education, and work experience 
as a part owner of a restaurant and as a automobile salesman.

3.  The veteran's service-connected disabilities alone do not 
prevent him from performing substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter, the 
"Court") referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  His PTSD 
disability is rated as 30 percent disabling, his right thigh 
wound disability is also rated as 30 percent disabling, while 
his residuals of hepatitis disability is rated as 
noncompensable.  The combined service connection disability 
rating is 50 percent.  See 38 C.F.R. § 4.25 (1999).  As 
previously discussed, under § 4.16, with two or more service 
connected disabilities, at least one disability must be rated 
at 40 percent or more, and additional disability ratings must 
exist to bring the combined rating to 70 percent or more.   
As is clear from the record, the veteran does not have any of 
his service-connected  disabilities rated 40 percent or 
higher.  Additionally, his combined rating is less than 70 
percent.  Therefore, the Board finds that the veteran does 
not meet the initial requirements for a total disability 
evaluation on the basis of individual unemployability. 

The Board must also consider whether, despite not meeting the 
percentage requirements in 38 C.F.R. § 4.16(a), the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
and is, thus, still entitled to a total disability rating.  
See 38 C.F.R. § 4.16(b).  The Board notes that both of his 30 
percent disabling conditions, PTSD and residuals of a right 
thigh wound and fractured femur, have potential bearing on 
his claimed unemployability.  However, the Board finds that 
the noncompensable rating for residuals of hepatitis has no 
bearing on his employability.  This disability was 
established as service connected since an April 1970 rating 
decision, shortly after the veteran's service discharge, and 
has been evaluated as noncompensable since that time.  There 
is no evidence that this disability displays any 
symptomatology that would affect the veteran's employability.  
Therefore, the Board will concentrate its analysis on the 
veteran's PTSD and right thigh disabilities.  

The Board acknowledges that the veteran's PTSD is a 
significant disability.  His most recent treatment for PTSD 
was during VA inpatient treatment from July to September of 
1999.  He was referred for elective admission due to 
exacerbation of PTSD symptoms.  During his treatment, he 
described difficulty sleeping due to recurrent dreams about 
combat experiences in Vietnam, hypervigilance, a past history 
of violent behavior and drug abuse related to PTSD, lack of 
life goals and family or relationship support, and compulsive 
overeating and exercising.  On admission to the residential 
PTSD program, he was well groomed and well oriented, but 
anxious with attention and concentration problems.  He showed 
no deficit in cognitive functioning, but had only fair 
insight and judgment.  Prior to discharge from the program, 
he was alert and well oriented with no signs of psychosis or 
suicidal or homicidal thought; his anger appeared controlled 
with no apparent threat of physically acting out; and he was 
stable on medication.  September 1999 statements from the 
medical director of the PTSD program indicate that the 
veteran would be unable to work for 6 months due to 
improvement needed in anger management and communication 
skills, as well as coping with stress.  This VA doctor stated 
that "[h]is psychiatric condition interferes with his 
ability to function in an occupational role."       

VA outpatient group therapy records from November 1999 to 
March 2000 show that the veteran participated well during 
therapy sessions and assisted other program members with 
challenging and supportive feedback.  Furthermore, 
information from his VA Vocational Rehabilitation folder 
shows that he is enrolled in a cosmetology program of study 
and works at a VA Medical Center performing administrative 
duties.  The folder indicates that he is performing well at 
this job and enjoys his work.  

The most recent VA Compensation and Pension examination, from 
November 1994, shows that the veteran had much anxiety, anger 
and irritability, mostly directed toward his wartime 
experiences in Vietnam.  He had recurrent intrusive dreams 
about Vietnam, difficulty with concentration and sleeping, 
and intensive psychological distress and depression.  Upon 
examination, his affect was totally inappropriate, his speech 
was pressured with paranoid and grandiose feelings, and his 
insight and judgment were poor.  However, he denied any 
suicidal or homicidal ideations, as well as any auditory or 
visual hallucinations.  In the examiner's opinion, the 
veteran showed gross evidence of PTSD as well as a major 
psychiatric diagnosis of bipolar affective disorder, along 
with heroin dependency.  

Records from an earlier VA inpatient treatment period in 
August 1994 reveal that the veteran was treated for 
polysubstance abuse.  The veteran also stated during this 
treatment that his unemployment is due to his heroin 
dependence.  The record shows a long history of substance 
dependence, as evidenced in part by May 1994, August 1993, 
March 1992, August 1984 and October-November 1974 VA 
inpatient treatment reports for substance abuse, and the 
January 1985 VA examination revealing drug dependency.  The 
record also reveals that the veteran was incarcerated from 
November 1996 to December 1998 and from March 1980 to 
February 1987, with some brief periods of parole during this 
latter time frame, which obviously has hindered his 
opportunity for gainful employment.  

The veteran also suffers from a right thigh disability.  From 
his March 1970 VA examination, the evidence shows his most 
significant symptomatology to be an old complete oblique and 
comminuted fracture of the lower third of the right femur, 
with a four inch adherent scar with loss of tissue, medial 
surface lower right thigh and a 11/2 inch adherent scar with 
loss of tissue, medial surface lower thigh.  There was 
tenderness over the patella and an inability to fully squat 
on the right knee.  As previously indicated the veteran was 
granted a 30 percent disability rating for this right thigh 
condition.  This rating has been in effect since December 
1969 and is now protected.  See 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (1999).  The only evidence of 
subsequent treatment or examination of the veteran's right 
thigh disability is an April 1987 VA examination.  During 
this examination, the veteran complained of occasional pain 
and discomfort about the right thigh and knee, as well as 
pain in the right ankle.  The examiner diagnosed the veteran 
with intermittent tendomuscular strain of the right thigh. 

Although a January 2000 evaluation in the veteran's 
vocational rehabilitation folder notes that treatment for his 
leg was annually or as needed, the VA treatment records do 
not show treatment related to this service-connected 
disability.  Similarly, although a July 1999 evaluation for 
vocational training indicates that the veteran reported 
limitations including lifting, carrying, standing, walking, 
treading, and exposure to the heat, none of the treatment 
records or any of the veteran's statements in connection with 
his claim for a TDIU rating refer to any interference with 
his employability due to the service-connected leg 
disability.  

The veteran appears to attribute his unemployment primarily 
to his PTSD.  The Board recognizes that the veteran's PTSD 
poses definite limitations on his ability to perform certain 
occupational tasks, however, the evidence does not show that 
he is unable to perform on a job due to this service 
connected disability, or the combination of his service-
connected disabilities.  As discussed previously, the 
evidence does not show that his right thigh and hepatitis 
disabilities have an affect on his employment prospects.  
Furthermore, despite his psychiatric difficulties, the 
evidence does not show that the veteran is unable to obtain 
or retain employment due to PTSD.  Although a medical 
information form dated in September 1999 indicates that the 
veteran was considered to be unable to work for a period of 6 
months, his GAF score at the time of his hospital discharge 
in September 1999 was 51 - up from 41 at admission.  This GAF 
score is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning; it 
is not an indication of inability to work.  Moreover, his 
apparently successful work at a VA Medical Center - for 
fulltime incentive therapy which began in November 1999 -- 
and his subsequent coursework directed toward becoming a 
cosmetologist are indicative of his ability to pursue gainful 
employment.  Thus, the other evidence of record, showing that 
the veteran was capable of working during the period in 
question, outweighs the opinion expressed in the September 
1999 form.  

The only other medical evidence during the period in question 
that suggests that the veteran might be unemployable is the 
GAF score of 41 upon hospital admission in July 1999.  As 
discussed above, however, the GAF score was 51 upon hospital 
discharge.  The Board notes that the veteran was compensated 
at the 100 percent rate for the period of this 
hospitalization under 38 C.F.R. § 4.29.  With the improvement 
in the GAF score prior to discharge, the Board concludes that 
the GAF score on hospital admission does not support the 
assignment of a TDIU rating.  

The record shows that the veteran's most significant 
hindrance to substantially gainful employment is his history 
of substance abuse and incarceration, not PTSD. The Board 
notes that the veteran reported during his August 1994 
inpatient drug treatment that his past unemployment had been 
due to substance abuse, which is not service connected.  
However, the Board must only consider those disabilities that 
are service connected in deciding this TDIU claim.  See 
38 C.F.R. § 4.16 (1999).

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) states that he has a 
general equivalency diploma (GED).  The veteran's November 
1995 TDIU application indicates that he also has one year of 
college in the field of cosmetology.  The Board notes that 
this same application indicates that the veteran worked as a 
part owner of a restaurant for 5 years until 1991, and 
previously as a car salesman.  The record shows that the 
veteran did not work for a number of years, until his recent 
employment with a VA Medical Center.  The Board observes that 
the veteran's past occupations and current employment show 
that he has been capable of significant employment.  
Furthermore, his study toward a license in cosmetology shows 
significant employment and career goals. 

The Board finds that the preponderance of evidence does not 
show that the veteran is incapable of performing the physical 
and mental acts required by employment, while acknowledging 
that he probably will have to continue to work in a field 
that does not involve a stressful environment due to his 
recognized PTSD disability.  

By his overall 50 percent rating for his service-connected 
disabilities, the Board is cognizant of the veteran's 
significant PTSD problem that may affect employment options, 
while his right thigh condition does not have such an impact 
on employment.  However, the Board finds that his psychiatric 
condition, or his combination of service-connected 
disabilities, does not prevent him from performing 
substantially gainful employment.  The mere fact that the 
veteran may have difficulty finding gainful employment is not 
enough to classify him as totally disabled.  See Van Hoose v. 
Brown, supra.  The Board finds that the veteran's service 
connected disabilities do not put him in a different position 
than other veterans with the same disability ratings.  Thus, 
the Board finds that he is not totally disabled by reason of 
unemployability. 


ORDER

Entitlement to TDIU is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

